Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 12/21/2020
Claims 1-23 have been submitted for examination
Claims 1, 6 and 10-11 have been rejected
Claims 2-5, 7-9  are objected to
Claims 12-18 and 19-23 are allowed
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. US publication no. 2014/0108703 (Hereinafter Cohen) and further in view of Gupta et al. US publication no. 2017/0031749 (Hereinafter Gupta).
2	In regard to claim 1, Cohen / Gupta teach:
An integrated circuit (IC), comprising: 
a first peripheral terminal adapted to be coupled to a communication terminal of a first peripheral; 
(Figure 1B,ref. (102) in Cohen)
a first set of peripheral outputs adapted to be coupled to peripheral inputs of the first peripheral; 
(Figure 1B, ref.(107D) &  (104) in Cohen)
a second peripheral terminal adapted to be coupled to a communication terminal of a second peripheral; 
(Figure 1B, ref. (112C) in Cohen)
a second set of peripheral outputs adapted to be coupled to peripheral inputs of the second peripheral; 
(Figure 1B, ref. (112C) & (103) in Cohen)
a storage having a storage interface and addressable bytes, the storage interface coupled to the first and second peripheral terminals; 
(Figure 1B, ref. (103) in Cohen)
control circuitry having control circuitry inputs and control circuitry outputs, the control circuitry inputs coupled to the storage interface and configured to receive configuration bits from 
(Figure 1B, ref. (103) and section [0662]  in Cohen)
a cyclic-redundancy check (CRC) engine coupled to the storage interface, the CRC engine configured to distinguish between purposeful updates to the data in the storage and bit errors in the data in the storage.
((Figure 7, steps (730) & (740) and section [0079] in Gupta)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Cohen with Gupta that comprises a cyclic-redundancy check (CRC) engine.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need to maintaining data reliability for systems that store and manage data.
3.	In regard to claim 10, Cohen teaches:
The IC of claim 1, further comprising a state machine having state machine outputs coupled to the storage interface, the state machine configured to: 
write status bits and configuration bits to the storage; and clear status bits and configuration bits from the storage.
(Figure 1B, ref. (103) and section [0662]  in Cohen)
4.	In regard to claim 11, Cohen teaches:
The IC of claim 1, wherein the IC, the first peripheral and the second peripheral are components of an advanced driver assistance system (ADAS) domain controller.
(Figure 1B, ref. (103) and section [0662]  in Cohen)

5.	Claim  6 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen / Gupta as applied to claim 1 and further in view of Yu et al. US publication no. 2010/0185808 (Hereinafter 
6.	In regard to claim 6, Cohen / Gupta teach substantially all the limitations in claim 1.
	However, Cohen / Gupta do not teach:
The IC of claim 1, wherein the IC is a power management IC (PMIC) and the control circuitry includes a first set of voltage converters for the first peripheral and a second set of voltage converters for the second peripheral, the first and second sets of voltage converters configured to adjust respective output voltages responsive to configuration bits provided by addressable bytes of the storage.
Yu in an analogous art that teaches storing and accessing data in FLASH memory teaches:
The IC of claim 1, wherein the IC is a power management IC (PMIC) and the control circuitry includes a first set of voltage converters for the first peripheral and a second set of voltage converters for the second peripheral, the first and second sets of voltage converters configured to adjust respective output voltages responsive to configuration bits provided by addressable bytes of the storage.
(Figure 1A and section [0020] in Yu)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Cohen /  Gupta  with Yu 

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need to maintaining data reliability for systems that store and manage data.
Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	 Claims 3-5 depend from would be allowable claim 2 and would be allowable.
9.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	 Claims 8-9 depend from would be allowable claim 7 and would be allowable.
11.	Claims 12-18 and 19-23 allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter.  	

The prior art of record, for example Cohen teaches Self-describing data blocks of a minimum atomic write size may be stored for a data store. Data may be received for storage in a data block of a plurality of data blocks at a persistent storage device that are equivalent to a minimum atomic write size for the persistent storage device. Metadata may be generated for the data that includes an error detection code which is generated for the data and the metadata 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 12 (allowable features are emphasized)  
“A system, comprising: a first peripheral having a first set of inputs and a first communication terminal; a second peripheral having a second set of inputs and a second communication terminal; an integrated circuit (IC) having: a first set of peripheral outputs coupled to the first set of inputs; a first peripheral terminal coupled to the first communication terminal; a second set of peripheral outputs coupled to the second set of inputs; a second peripheral terminal coupled to the second communication terminal; a storage having a storage interface and addressable bytes, the storage interface coupled to the first and second peripheral terminals; control circuitry having control circuitry inputs and control circuitry outputs, the control circuitry inputs coupled to the storage interface and configured to receive configuration bits provided by the storage responsive to a control circuitry update trigger, and the control circuitry outputs coupled to the first and second sets of peripheral outputs; and a cyclic-redundancy check (CRC) engine coupled to the storage interface, the CRC engine configured to: perform current data CRC checksum operations; 4300-0895US30TI-92091 track internal write requests to the storage, external write requests to the storage from the first peripheral, and external write requests to the storage from the second peripheral; and perform updated data CRC checksum operations responsive to any tracked write requests.

	Claim 19 is allowable for the same reasons as per Claim 12.
	Claims20-23 depend from claim 19, are also allowable.
13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SAMIR W RIZK/Primary Examiner, Art Unit 2112